—Order, Supreme Court, New York County (Helen Freedman, J.), entered July 15, 1998, which denied petitioner landlord’s application pursuant to CPLR article 78 to annul respondent New York State Division of Housing'and Community Renewal’s determination of a rent overcharge and imposition of treble damages and dismissed the petition, unanimously affirmed, without costs.
Respondent’s findings that petitioner landlord failed to produce credible evidence to establish that the subject overcharges, arising from petitioner landlord’s improper application of a vacancy increase percentage, unsubstantiated improvements to the premises, and from other “unexplained” circumstances, were not willful is supported by the administrative record. Accordingly, respondent’s determination to impose treble damages had a rational basis and may not be setaside (see, Matter of Century Tower Assocs. v State of N. Y. Div. of Hous. & Community Renewal, 83 NY2d 819, 823). Concur — Rosenberger, J. P., Tom, Mazzarelli, Lerner and Friedman, JJ.